Title: Enclosure: David Redick to John Fenno, 29 March 1798
From: Redick, David
To: Fenno, John


          EnclosureDavid Redick to John Fenno
          
            Mr Fenno
            Philadelphia 29th March 1798.
          
          In Porcupines Gazatte of yesterday a letter Addressed to Mr Luther Martin by Frances Corbin, declares that on the Subject of Mr Martins charge against Mr Jefferson, he and the public are Satisfied; and that Mr Jefferson will be bound to render Satisfaction &c. I am of opinion that Mr Corbin has too hastily found himself Satisfied. I am a resident of the Ohio Country and have been Conversant in its affairs for more than 25 years, I was well Acquainted with “Logan” the Indian Chief whose family Mr Cresop was charged with Murdering I know that at the time of the horrid Act No one in that Country ever called in question, to my knowledge, Mr Cresops haveing been the perpetrater. I have heard him boasted of as the brave Warrior who in his Countrys cause had killed these Indians, by the ignorant and Savage part of our early frontier inhabitants—The Indian tribes in that Neighbourhood uniformly & universally charged him and Greathouse with it Clesop & Gleathouse was Continually on their lips as the  Subjects of their executions. of this fact any one may be Certified by appealing to the Moravian Missionaries who at the time resided in the Indian Towns on the Moskindum of whom the Reverend Mr Hekewelder is Still liveing, and residing at Bethlehem in Pennsylvania, Genl Gibson of Pittsburgh, Colo. John Campbel at the Rapids of Ohio and divers others all must know that Cresop was believed to be the person who killed Logans family—Logan was a man of probity Men of probity are to be found amongst the Indians. he would not take up sole reports on Slight Grounds in my opinion—I am unknown to Mr Jefferson except perhaps by name only. I am unconnected in all respects with him but as a Citizen of America. As a lover of truth and honest fame, alone have I written this paper. I enclose my name that if it Should prove Necessary you may use it—
          
            
   
   the Indians reject the R. Substituting the L.


          
        